PRICE, Presiding Judge.
Petitioner was convicted of murder in the first degree on November 12, 1943, and was sentenced to imprisonment in the penitentiary for life.
Petition for writ of error coram nobis was filed on December 16, 1968, in which petitioner alleged that he was not represented by counsel at his trial.
Counsel was appointed to represent petitioner at the coram nobis hearing held on July 2, 1969. At the hearing the state introduced the judgment entries reflecting that two attorneys, G. G. Griffin and Henry McDaniel, were appointed by the court to represent defendant and that they were appointed before arraignment. The name of Henry McDaniel is stricken through in the judgment entry. Both attorneys have died since the trial and no witness could testify positively that the appellant was represented by a particular attorney. The petitioner testified he was not represented by a lawyer but admitted that the Honorable G. G. Griffin questioned him in court at his trial.
In Howard v. State, 280 Ala. 430, 194 So.2d 834, the court said:
“Of course, in a case of this kind, there is a presumption of reliability which attaches to the recital in a judgment entry and we do not think that ordinarily that presumption can be overcome by the mere statement of a petitioner that the judgment entry is incorrect.”
The testimony of the petitioner was not sufficient to overcome the presumption of the truthfulness of the judgment entry.
The judgment is affirmed.
Affirmed.